Appeal from a decision and award of the Workmen’s Compensation Board. Claimant’s proof of accident is that on the day of his heart attack he moved eight barrels of ashes, each weighing 120 to 130 pounds, by rolling them to a flight of stairs and then lifting them up eight steps. Although this was the regular work of the claimant, it amounted to strenuous physical exertion; it was immediately associated with heart symptoms; and there is adequate medical proof that it precipitated claimant’s disabling heart attack. These facts permit the board to find accidental injury within the area of the present direction of decisional law in this State. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present ■ — ■ Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.